         Case 1:18-cv-06474-ER Document 122 Filed 05/16/19 Page 1 of 2
                                                     U.S. Department of Justice

                                                     Civil Division
                                                     Federal Programs Branch

                                                     May 16, 2019
BY ECF
The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

              Re:     State of New York, et al. v. U.S. Dep’t of Justice, 18-cv-6471 (ER)
                      City of New York v. William P. Barr, et al., 18-cv-6474 (ER)

Dear Judge Ramos:

        On behalf of the Federal defendants (the “Government”) in the above-captioned actions, I
write to seek leave from the Court to file an upcoming Reply Brief of up to 19 pages, exclusive
of table of contents, table of authorities, and signature page. I have conferred with counsel for
the Plaintiffs, and they have graciously advised that they do not oppose this request.

        On May 17, 2019, the Government will file a Reply Brief regarding the Fiscal Year 2018
Byrne JAG conditions, pursuant to the agreed briefing schedule previously entered by the Court.
See ECF No. 129, Case No. 18-cv-06471. The Court’s Individual Practices sets the default
length for a Reply Brief at 10 pages. The Plaintiffs have submitted approximately 62 pages of
briefing on the FY 18 conditions (33 pages in their opening brief and 29 pages in their
reply/opposition brief) while the Government has only submitted 27 pages in its opening brief on
the FY 18 conditions. Given the significant legal issues in these cases, the Government requests
leave to submit a Reply Brief of up to 19 pages.

        I thank the Court for its consideration of this submission.

                                             Respectfully submitted,
                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             JOHN R. TYLER
                                             Assistant Director

                                              /s/ Daniel D. Mauler           .
                                             DANIEL D. MAULER
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, DC 20005
                                             (202) 616-0773
                                             (202) 616-8470 (fax)
          Case 1:18-cv-06474-ER Document 122 Filed 05/16/19 Page 2 of 2
The Honorable Edgardo Ramos
May 16, 2019
Page 2

                                        dan.mauler@usdoj.gov
                                        Counsel for the Defendants

cc:    All counsel of record (by ECF)
